Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 1 of 7 PageID 290




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FT. MYERS DIVISION

  MATTHEW NELSON and
  CLAUDIA NELSON,

         Plaintiffs,                            CASE NO.: 2:19-cv-179-FtM-29MRM

  v.

  USAA CASUALTY INSURANCE
  COMPANY,

        Defendant.
  _______________________________/

           PLAINTIFFS’ MOTION FOR REMAND TO STATE COURT
         AND MOTION FOR AWARD OF ATTORNEY’S FEES AND COSTS
              AND INCORPORATED MEMORANDUM OF LAW

         COME NOW the Plaintiffs, MATTHEW and CLAUDIA NELSON, by and

  through undersigned counsel, pursuant to 28 U.S.C. § 1447(c), and move this Court for

  entry of an Order remanding this case back to State Court on the grounds that the

  Defendant has not properly removed this case from State Court on the basis of diversity

  jurisdiction, and as grounds therefor state as follows:

         1. On or about September 10, 2017, Plaintiffs suffered physical damage to their

             home as a result of Hurricane Irma.

         2. Defendant accepted coverage for the loss but failed to pay the full amount of

             the benefits sought by the Plaintiffs.

         3. On February 13, 2019, Plaintiffs filed a Complaint in the Circuit Court for

             Collier County, Florida, claiming damages in excess of $15,000.00.




                                          Page 1 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 2 of 7 PageID 291




         4. Defendant was served on February 22, 2019, and on March 25, 2019,

            Defendant filed its Notice of Removal to this Court.

         5. The basis for removal asserted in Defendant’s Notice is diversity jurisdiction,

            pursuant to 28 U.S.C. § 1332.

         6. Plaintiffs concede that Defendant has established diversity of residency as set

            forth in the statute; however, Defendant has failed to show, by a

            preponderance of the evidence, that the amount in controversy is in excess of

            $75,000.00, exclusive of interest and costs.

         7. Therefore, because Defendant has failed to establish the minimum

            jurisdictional amount pursuant to 28 U.S.C. § 1332(a), this matter should be

            remanded back to State Court.

         8. Furthermore, Plaintiffs seek an award of attorney’s fees and costs associated

            with this motion to remand and related matters.

         9. Counsel for Plaintiffs has conferred with opposing counsel and counsel failed

            to agree on a resolution of the motion.

                               MEMORANDUM OF LAW

         In order to establish diversity jurisdiction pursuant to     28 U.S.C. § 1332(a),

  Defendant must prove that the following requirements are met:

                (a)The district courts shall have original jurisdiction of all
                civil actions where the matter in controversy exceeds the
                sum or value of $75,000, exclusive of interest and costs,
                and is between—
                        (1) citizens of different States;




                                         Page 2 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 3 of 7 PageID 292




           The underlying Complaint in this action, which was filed in State Court, is silent

  as to the specific amount of damages sought. Therefore, Defendant must prove by a

  preponderance of the evidence that the amount in controversy exceeds $75,000.00. This

  burden of proof was discussed in Leonard v. Enterprise Rent-A-Car, 279 F. 3d 967 (11th

  Cir. 2002):

                  A removing defendant bears the burden of proving proper
                  federal judisdiction. Williams v. Best Buy Co., 269 F. 3d
                  1316, 1319-20 (11th Cir. 2001). Where a plaintiff fails to
                  specify the total amount of damages demanded, as is the
                  case here, a defendant seeking removal based on diversity
                  jurisdiction must prove by a preponderance of the evidence
                  that the amount in controversy exceeds the $75,000
                  jurisdictional requirement. Tapscott v. MS ealer Serv.
                  Corp., 77 F. 3d 1353, 1356-57 (11th Cir. 1996), overruled
                  on other grounds by Cohen, 204 F. 3d 1069. “A conclusory
                  allegation in the notice of removal that the jurisdictional
                  amount is satisfied, without setting forth the underlying
                  facts supporting such an assertion, is insufficient to meet
                  the defendant’s burden.” Williams, 269 F. 3d at 1319-20.
                  The defendants in this case have failed to carry their
                  burden; all they did was to file the notice of removal with
                  the type of unsupported assumptions we have held to be
                  inadequate.

  Federal courts are of limited jurisdiction. The presumption is that a federal court lacks

  jurisdiction over a particular case until it has been affirmatively demonstrated that

  jurisdiction over the subject matter exists. Fitzgerald v. Seaboard System Railroad, Inc.,

  760 F. 2d 1249 (11th Cir. 1985). The Court must construe the removal statutes narrowly

  and resolve any doubt against removal. Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir.

  1996).

           To determine if the damages exceed the minimum amount in controversy, the

  Defendant must provide summary-judgment-type evidence. St. Paul Reinsurance Co. v.


                                          Page 3 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 4 of 7 PageID 293




  Greenberg, 134 F. 3d 1250, 1253 (5th Cir. 1998). Here, Defendant relies entirely on a

  confidential global settlement demand sent to defense counsel by Plaintiffs’ counsel in an

  effort to resolve all potential causes of action associated with the insurance claim at

  issue.

           “Although a settlement demand can suffice to show the amount in controversy, it

  must be supported by evidence that clearly shows that a plaintiff's claim exceeds the

  jurisdictional amount set forth in the statute ‘exclusive of interest and costs.’”

  Coopersmith v. Scottsdale Ins. Co., 18-cv-23382, 2019 U.S. Dist. LEXIS 44744, *4-5,

  2019 WL 1252627 (S.D. Fla. March 19, 2019). “Where demand letters reflect only

  ‘puffing and posturing without providing specific information to support plaintiff's claim

  for damages, they do not establish the requisite amount in controversy.’” Id.

  (quoting Lengyeltoti v. Starbucks Coffee Co., No. 16-CV-60213, 2016 U.S. Dist. LEXIS

  195306, 2016 WL 10953065, at *1 (S.D. Fla. May 18, 2016)); see also Boyd v. Northern

  Trust Co., No. 8:15-cv-2928, 2016 U.S. Dist. LEXIS 19721, 2016 WL 640529 (M.D. Fla.

  Feb. 18, 2016)) (requiring remand where plaintiff did not attach any additional evidence

  or documentation supporting the settlement demand).

           In this matter, the settlement offer made to opposing counsel went beyond the

  amount in controversy for the subject claim, and also included an offer to resolve extra-

  contractual, bad-faith causes of action that could arise in the future. Nevertheless, in the

  Notice of Removal, Defendant “cherry picked” the damages associated with the

  insurance claim and the demand for attorneys’ fees from the global offer, and uses this to

  support the claim for removal.



                                          Page 4 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 5 of 7 PageID 294




           Although attorneys’ fees can be considered as a part of the amount in controversy

  when attorneys’ fees are authorized by statute, such fees must have been incurred at the

  time of removal. See Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744, 751 (11th Cir.

  2010); Rogatinsky v. Metro. Life Ins. Co., 09-80740-CIV, 2009 WL 3667073, at *2 (S.D.

  Fla. 2009). Here, the attorney-fee demand upon which Defendant relies is not a demand

  for fees incurred, but rather is based on the contractual agreement between Plaintiffs and

  their attorneys. Furthermore, the attorneys’ fees demanded encompass not only the fees

  associated with the breach of contract cause of action alleged in the subject complaint,

  but also fees associated with the extra-contractual bad-faith cause of action, which is not

  yet at issue. The demand was made in exchange for a global release of all potential

  claims associated with the loss at issue. There was no evidence included with the

  demand in support of Plaintiffs’ claim for attorneys’ fees. Therefore, the attorney-fee

  demand relied upon by Defendant is insufficient to support a claim for removal.

           Without the demand for attorneys’ fees, the damages at issue in this action for

  breach of contract total only $61,599.34, which is well below the jurisdictional limit for

  the amount in controversy. Therefore, the demand is not supported by evidence that

  clearly shows that Plaintiffs’ claim exceeds the jurisdictional amount set forth in the

  statute. Coopersmith v. Scottsdale Ins. Co., 18-cv-23382, 2019 U.S. Dist. LEXIS 44744,

  *4-5, 2019 WL 1252627 (S.D. Fla. March 19, 2019); Boyd v. Northern Trust Co., No.

  8:15-cv-2928, 2016 U.S. Dist. LEXIS 19721, 2016 WL 640529 (M.D. Fla. Feb. 18,

  2016).     As such, Defendant has failed to meet its burden of establishing by a




                                          Page 5 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 6 of 7 PageID 295




  preponderance of the evidence that the amount in controversy exceeds $75,000.00.

  Accordingly, this matter should be remanded to the court in which it originated.

         The statute governing the procedure after removal permits a motion for remand to

  be filed within 30 days and provides further that “[a]n order remanding the case may

  require payment of just costs and any actual expenses, including attorney fees, incurred

  as a result of the removal.” 28 U.S.C. § 1447(c). The purpose for including a fees-and-

  costs provision in the removal statute was to deter frivolous efforts at removal. See Gray

  v. New York Life Ins. Co., 906 F. Supp. (N.D. Ala. 1995).

         Here, a cursory examination of the jurisdictional statutes and the relevant facts

  should have revealed to Defendant that the amount in controversy was insufficient for

  removal.    Therefore, Plaintiffs should be granted an award of reasonable fees in

  connection with the prosecution of this motion.

         WHEREFORE Plaintiffs, MATTHEW and CLAUDIA NELSON, respectfully

  request that this Court grant their Motion for Remand to State Court and Motion for

  Attorneys Fees and Costs, and enter an Order remanding this case back to the Twentieth

  Judicial Circuit Court in and for Collier County, Florida, as well as an order awarding all

  reasonable fees and costs associated with prosecuting this motion, and provide all such

  other or further relief as the Court deems just and proper.




                                          Page 6 of 7
Case 2:19-cv-00179-JES-MRM Document 9 Filed 04/03/19 Page 7 of 7 PageID 296




                   GOOD FAITH CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule 3.01(g), I hereby certify that counsel for the movant has

  conferred with counsel for the Defendant via phone on April 1, 2019, in a good faith

  effort to resolve the issues, but counsel failed to agreed on a resolution.


                                                 /s/ Donna DeVaney Stockham
                                                 Donna DeVaney Stockham, Esq.
                                                 Florida Bar No. 121088
                                                 Kelly A. Fantetti, Esq.
                                                 Florida Bar No. 96141
                                                 STOCKHAM LAW GROUP, P.A.
                                                 109 S. Edison Ave.
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 867-4455
                                                 Facsimile: (813) 867-4454
                                                 Attorneys for Plaintiffs
                                                 dstockham@stockhamlawgroup.com
                                                 kfantetti@stockhamlawgroup.com
                                                 mcassida@stockhamlawgroup.com
                                                 agonzalez-abreu@stockhamlawgroup.com


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing and all

  attachments have been served upon counsel of record by email to Diane M. Barnes-

  Reynolds,    Esq.    at   dbarnes@simonreedlaw.com,         Rick    C.    Briggs,   Esq.    at

  rbriggs@simonreedlaw.com,                   dgiacoia@simonreedlaw.com,                     and

  sbusciglio@simonreedlaw.com on this 3rd day of April, 2019.


                                                         /s/ Donna DeVaney Stockham
                                                         Attorney




                                           Page 7 of 7
